Appeal from an order of the Supreme Court at Special Term (Williams, J.), entered December 28, 1982 in Albany County, which granted defendant’s motion for summary judgment dismissing the complaint. Plaintiff commenced the instant action on July 17, 1981 to recover damages for personal injuries he allegedly sustained as a result of an auto-truck collision that occurred on December 9, 1979. In a bill of particulars, plaintiff alleged that he suffered injuries (bruises) to various portions of his body and serious injury to his “left thigh, right knee, back and nose”. At an examination before trial held on March 15, 1982, plaintiff stated that the only area of his body that still bothered him as a result of the accident was the area above his left knee. He described that injury as a “pulling, like a snapping sensation”, with a “burning” and a “prickling” sensation there at times since the accident. Defendant moved for summary judgment pursuant to CPLR 3212 upon the ground that the complaint was without merit and that there were no triable issues of fact on the question of serious injury. Special Term found that plaintiff had failed to establish a prima facie case of serious injury as defined in subdivision 4 of section 671 of the Insurance Law and granted defendant’s motion for summary judgment dismissing the complaint. This appeal ensued. The order entered at Special Term should be affirmed. Although the question of the existence of a “serious injury” is often left to the jury, case law has established that summary judgment dismissing a claim of “serious injury” will be granted in appropriate cases (Simone v Streeben, 56 AD2d 237; Sanders v Rickard, 51 AD2d 260). It is the function of the court in the first instance to determine whether plaintiff has established a prima facie case with respect to serious injury as defined in subdivision 4 of section 671 of the Insurance Law (Licari v Elliott, 57 NY2d 230; Hezekiah v Williams, 81 AD2d 261). In the instant case, plaintiff failed to establish by competent medical proof a “permanent loss” or “consequential limitation of use of a body organ or member”. His own testimony indicates that he has not lost the use of his left leg. He began work within the next several days after the accident and missed only 10 days from work in the two and one-half year period following the collision. He works a full week plus a half day of overtime on Sundays. He performs the same work now as before the accident. Plaintiff’s claim that he is unable to work overtime during the week because of his injury is not supported by medical opinion. Dr. Joseph Fay characterized the injury to his left leg only as “mild to moderate” which may be permanent in nature. Plaintiff’s further claim of a medically determined injury and impairment of a nonpermanent nature preventing him from performing substantially all of the material acts which constitute his usual and customary daily activities for a period in excess of 90 days in the 180 days following the injury has clearly not been met. Mere allegations of limitation of body functions without medical proof are insufficient to demonstrate the existence of a genuine factual issue (Daviero v Johnson, 88 AD2d 732, 733). It is not enough that plaintiff suffered some injuries. He must instead demonstrate that he has suffered a “serious injury” (see Licari v Elliott, supra, p 238). Order affirmed, with costs. Casey, Mikoll and Yesawich, Jr., JJ., concur.